Citation Nr: 0217882	
Decision Date: 12/11/02    Archive Date: 12/18/02

DOCKET NO.  00-07 505	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Salt 
Lake City, Utah


THE ISSUES

1.  Entitlement to restoration of a 50 percent disability 
rating for depression.

2.  Entitlement to an evaluation in excess of 40 percent 
for low back disability.

3.  Entitlement to service connection for the loss of use 
of a creative organ.

4.  Entitlement to compensation pursuant to 38 U.S.C.A. 
§ 1151 for dental disability resulting from VA medical 
treatment of non-service-connected hypertension.

5.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from August 1976 
to January 1978.  According to his DD 214, he also had 
four months and 11 days of prior active service.  The 
veteran served in the Army National Guard and was 
discharged therefrom in February 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions by a Department of 
Veterans Affairs (VA) Regional Office (RO).


REMAND

The Board initially notes that a September 1995 rating 
decision granted service connection for residuals of a 
nasal fracture, assigning a noncompensable evaluation 
therefor; the rating decision also granted service 
connection for low back disability, assigning the 
disability a noncompensable evaluation.  In October 1995, 
the veteran submitted a notice of disagreement with the 
September 1995 rating decision as to the initial 
evaluations assigned his residuals of a nasal fracture and 
low back disability.  While a statement of the case was 
eventually issued with respect to the low back claim, 
there is no indication that the veteran has been provided 
a statement of the case with respect to the issue of 
entitlement to a compensable evaluation for residuals of a 
nasal fracture.  Therefore, this issue must be remanded 
for further development by the RO.  See Manlincon v. West, 
12 Vet. App. 238 (1999).  (By an October 1995 rating 
decision, the RO indicated that the veteran's notice of 
disagreement had not been accepted because the RO had 
incorrectly found in its September 1995 decision that the 
veteran had not reported for an examination.  The 
noncompensable rating was nevertheless confirmed and 
continued by the RO in October 1995, but no revision or 
invalidation of the September 1995 decision was made.  
Consequently, the Board finds no legal authority for not 
accepting the veteran's disagreement with the September 
1995 assignment of a noncompensable rating.)

Applicable law provides that the agency of original 
jurisdiction will furnish the appellant and his or her 
representative, if any, a supplemental statement of the 
case if the agency of original jurisdiction receives 
additional pertinent evidence after a statement of the 
case or the most recent supplemental statement of the case 
has been issued and before the appeal is certified to the 
Board and the appellate record is transferred to the 
Board.  38 C.F.R. § 19.31 (2002).

Service connection for low back disability was granted in 
a September 1995 rating decision; a noncompensable 
evaluation was assigned therefor, although this evaluation 
was increased to 40 percent in October 1995.  The veteran 
submitted a timely notice of disagreement as to the 
initial evaluation assigned his low back disability, but 
he was not issued a statement of the case until December 
1998; he perfected his appeal of the issue in January 
1999.  Notably, while additional and pertinent evidence, 
medical and otherwise, relating to the veteran's claim was 
added to the record following the December 1998 statement 
of the case, but before the case was certified to the 
Board, the veteran has not been issued a supplemental 
statement of the case addressing the referenced evidence.  

Service connection for loss of use of a creative organ was 
denied in a January 2000 rating decision.  The veteran 
disagreed with that decision and was issued a statement of 
the case in March 2000; he perfected his appeal later that 
month.  As with the low back claim, the record reflects 
that while additional and pertinent evidence relating to 
the claim for service connection for loss of use of a 
creative organ was added to the record following the March 
2000 statement of the case, the veteran has not been 
issued a supplemental statement of the case addressing the 
referenced evidence.

Since the veteran is entitled to the issuance of a 
supplemental statement of the case addressing the 
additional evidence received after the December 1998 and 
March 2000 statements of the case for, respectively, his 
low back claim and his claim for service connection for 
loss of use of a creative organ, remand of the above two 
issues is required.

The Board additionally notes that effective September 23, 
2002, the rating criteria for 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, pertaining to intervertebral disc 
syndrome, were amended.  See 67 Fed. Reg. 54,345-54,349 
(Aug. 22, 2002).  The record reflects that the veteran's 
low back disability is currently rated under Diagnostic 
Code 5293, and that the RO has not had the opportunity to 
consider the claim for an evaluation in excess of 40 
percent for low back disability under the new criteria.

The Board also notes that the veteran was afforded a VA 
examination in November 1999 in connection with his claim 
for service connection for the loss of use of a creative 
organ.  At that time, his examiners suggested that he did 
not have impotence, and essentially concluded that in any 
event, any loss of use of his creative organ experienced 
by the veteran was unrelated to his service-connected low 
back or psychiatric disabilities.  The Board notes, 
however, that the veteran's treating VA physicians appear 
to have come to the opposite conclusion, inasmuch as 
treatment reports dated after the November 1999 
examinations disclose that the veteran has been diagnosed 
on several occasions with loss of sexual functioning 
secondary to organic causes, in turn secondary to his low 
back disorder.  Under these circumstances, the Board is of 
the opinion that another VA examination of the veteran 
would be helpful in the adjudication of this claim.

The veteran contends that he is entitled to compensation 
pursuant to 38 U.S.C.A. § 1151 for dental disability 
resulting from VA medical treatment.  Specifically, he 
alleges that the prolonged use of medication prescribed to 
him by VA physicians to treat his non-service-connected 
hypertension caused gingival hyperplasia.  The Board notes 
that the veteran has not been afforded a VA examination 
addressing his claim.

With respect to the veteran's service-connected 
depression, the record reflects that a May 2002 rating 
decision reduced the 50 percent evaluation assigned the 
disability to 30 percent disabling, effective August 1, 
2002, based in part on the report of a July 2001 VA 
examination.  VA treatment records dated after the 
examination document increased depressive symptoms 
following the terrorist attacks on the United States on 
September 11, 2001, as well as following the recent deaths 
of several family members of the veteran.  Under the 
circumstances, the Board is of the opinion that another 
examination of the veteran's service-connected depression 
would be helpful in determining if the disability has 
improved.

The Board also notes that the veteran, at his March 1999 
hearing before a hearing officer, testified that he had 
applied unsuccessfully for disability benefits from the 
Social Security Administration (SSA) in 1995 and 1997.  
The Board is of the opinion that the decision of SSA to 
deny the veteran's claim for benefits, as well as the 
medical records on which that denial was based, are 
potentially relevant to each of the veteran's claims, and 
should therefore be obtained.

The Board lastly notes that it is unclear whether the 
veteran underwent a VA examination scheduled at the 
Cheyenne, Wyoming VA Medical and Regional Office Center in 
July 1995.  While the referenced facility initially 
reported that the veteran failed to report for physical 
examination in July 1995, the veteran insisted that he had 
reported for the examination, and an October 1995 report 
of contact appears to indicate that the medical facility 
conceded that the veteran did in fact appear for an 
examination on the date in question.  The report of 
contact indicates that the missing examination report was 
to be re-dictated by the examining physician.  The Board 
notes that a VA examination report for July 1995 is not on 
file.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should issue a 
statement of the case to the 
veteran and his representative 
addressing the issue of 
entitlement to a compensable 
rating for residuals of a nasal 
fracture.  The veteran and his 
representative should be clearly 
advised of the requirements to 
perfect an appeal with respect to 
this issue.  If the veteran 
thereafter submits a timely 
substantive appeal with respect to 
this issue, the RO should 
undertake any other indicated 
development.  

2.  The RO should request the 
veteran to identify specific 
names, addresses, and approximate 
dates of treatment for all health 
care providers, private and VA, 
who may possess additional medical 
records which are pertinent to the 
claims listed on the title page of 
this action.  When the requested 
information and any necessary 
authorizations have been received, 
the RO should attempt to obtain 
copies of all pertinent records 
which have not already been 
obtained.  In any event, the RO 
should attempt to obtain the 
reports of any VA examinations of 
the veteran undertaken in July 
1995 at the Cheyenne, Wyoming VA 
medical facility.

3.  If the RO is unsuccessful in 
obtaining any records identified 
by the veteran, the RO should so 
inform the veteran and his 
representative, and request them 
to provide a copy of such records.

4.  The RO should attempt to 
obtain a copy of the SSA decision 
denying the veteran disability 
benefits, as well as a copy of the 
record upon which the veteran's 
denial of SSA disability benefits 
was based, and a copy of the 
records associated with any 
subsequent disability 
determinations by the SSA.

5.  When the above development has 
been accomplished, the RO should 
arrange for the veteran to undergo 
VA orthopedic and neurological 
examinations by physicians with 
appropriate expertise to determine 
the nature, extent and severity of 
impairment from the veteran's low 
back disability.  All indicated 
studies, including X-rays, 
electromyography studies and range 
of motion studies in degrees, 
should be performed.  Tests of 
joint motion against varying 
resistance should be performed.  
The extent of any incoordination, 
weakened movement and excess 
fatigability on use should be 
described.  The physicians should 
be requested to identify any 
objective evidence of pain and to 
specifically identify any 
excursion of motion accompanied by 
pain.  The examiners should be 
requested to assess the extent of 
any pain.  The physicians should 
also express an opinion concerning 
whether there would be additional 
limits on functional ability on 
repeated use or during flare-ups 
(if the veteran describes flare-
ups), and, if feasible, equate 
such functional loss with the 
criteria for rating disc syndrome, 
both old and new.  If this is not 
feasible, the physicians should so 
state.  If there is voluntary 
limitation of motion or other 
evidence of lack of cooperation on 
the part of the veteran, this 
should be specifically indicated 
in the examination reports.  The 
examiners should also provide an 
opinion concerning the impact of 
the veteran's low back disability 
on his ability to work, to include 
whether it renders him 
unemployable.

The neurological examiner should 
review the veteran's medical 
records and then indicate whether 
the veteran has experienced 
incapacitating episodes (i.e. 
periods of acute signs and 
symptoms due to intervertebral 
disc syndrome (IDS) that require 
bed rest prescribed by a physician 
and treatment by a physician) of 
IDS over the past 12 months, and 
if so, identify the total duration 
of those episodes over the past 12 
months.  The neurological examiner 
should also identify the 
orthopedic and neurologic signs 
and symptoms resulting from IDS 
that are present constantly, or 
nearly so.  The rationale for all 
opinions expressed should be 
explained.  The veteran's claims 
files, including a copy of this 
remand, must be made available to 
the examiners for review.  

6.  The RO should also arrange for 
the veteran to undergo a dental 
examination.  All indicated 
studies should be performed, and 
all findings should be reported in 
detail.  The examiner should 
indicate whether the veteran has 
any current disorder of the gums 
and, if so, identify the current 
diagnosis.  With respect to any 
gum disorder identified, the 
examiner should provide an opinion 
as to whether it at least as 
likely as not that the proximate 
cause of the disorder was 
carelessness, negligence, lack of 
proper skill, error in judgment, 
or similar instance of fault on 
the part of VA in furnishing 
medical treatment for the 
veteran's hypertension through the 
prescription of Nifedipine or any 
other medication; or, an event not 
reasonably foreseeable.  The 
rationale for all opinions 
expressed should be explained.  
The veteran's claims files, 
including a copy of this remand, 
must be made available to the 
examiner for review.  

7.  The RO should also arrange for 
the veteran to undergo a VA 
genitourinary examination by a 
physician with appropriate 
expertise to determine the nature, 
extent and etiology of any loss of 
use of the veteran's creative 
organ.  All indicated studies 
should be performed, and all 
findings should be reported in 
detail.  The examiner should 
specifically indicate whether the 
veteran has impotence, or any 
condition which is equivalent to 
the chronic loss of use of his 
creative organ.  With respect to 
any impotence or other chronic 
loss of use of the veteran's 
creative organ identified, the 
examiner should provide an opinion 
as to the whether it is at least 
as likely as not that any such 
disorder is etiologically related 
to service, or was caused or 
chronically worsened by the 
veteran's service-connected low 
back and/or psychiatric disorders, 
or his residuals of a nasal 
fracture.  The rationale for all 
opinions expressed should be 
explained.  The veteran's claims 
files, including a copy of this 
remand, must be made available to 
the examiner for review.  

8.  The RO should arrange for a VA 
psychiatric examination of the 
veteran by a physician with 
appropriate expertise to determine 
the extent of his service-
connected depression.  The 
examiner should indicate with 
respect to each of the psychiatric 
symptoms identified under the 
schedular criteria for rating 
mental disorders whether such 
symptom is a symptom of the 
veteran's service-connected 
depression.  To the extent 
possible, the examiner should 
distinguish the manifestations of 
the veteran's depression from 
those of any other psychiatric 
disorders found to be present, to 
include alcohol and/or drug 
dependence.  The examiner should 
also provide an opinion concerning 
the degree of social and 
industrial impairment resulting 
from the veteran's service-
connected depression, to include 
whether it renders the veteran 
unemployable, and a global 
assessment of functioning score 
with an explanation of the 
significance of the score 
assigned.  All indicated studies 
should be performed, and the 
rationale for all opinions 
expressed should be provided.  The 
claims files, including a copy of 
this remand, must be made 
available to the examiner before 
the examination, for proper review 
of the medical history.  

9.  Thereafter, the RO should 
review the claims files and ensure 
that all development actions have 
been conducted and completed in 
full.  The RO should then 
undertake any other action 
required to comply with the notice 
and duty-to-assist requirements of 
the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000), and the 
implementing regulations, see 66 
Fed. Reg. 45,620 (Aug. 29, 2001), 
to specifically include informing 
the veteran of which evidence will 
be obtained by him and which 
evidence will be retrieved by VA 
in connection with his claims.  
See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Then, 
the RO should re-adjudicate the 
issues on appeal.  In addressing 
the veteran's claim for a rating 
in excess of 40 percent for low 
back disability, the RO should 
consider all pertinent diagnostic 
codes under the VA Schedule for 
Rating Disabilities in 38 C.F.R. 
Part 4, including the recent 
amendment to 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, and 
application of 38 C.F.R. § 4.40 
regarding functional loss due to 
pain and 38 C.F.R. § 4.45 
regarding weakness, fatigability, 
incoordination and pain on 
movement of a joint.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  

10.  If any benefit sought on 
appeal is not granted to the 
veteran's satisfaction, the RO 
should issue a supplemental 
statement of the case and provide 
the veteran and his representative 
with an appropriate opportunity to 
respond.  The supplemental 
statement of the case should 
include the new criteria for 
rating disc syndrome.  It should 
address all evidence received 
since issuance of the last 
pertinent supplemental statement 
of the case or statement of the 
case for each issue remaining on 
appeal.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is otherwise notified by the RO.  

The veteran has the right to submit additional evidence 
and argument on the matters the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2002) (Historical 
and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of 
your appeal.  38 C.F.R. § 20.1100(b) (2001).

